Citation Nr: 1023589	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-35 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased evaluation for cognitive 
abnormalities, secondary to the treatment for service-
connected herniated nucleus pulposus L5-S1, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for cognitive abnormalities, 
secondary to the treatment for service-connected herniated 
nucleus pulposus L5-S1, currently evaluated as 10 percent 
disabling.  In a March 2008 rating decision, the RO relied on 
a December 2007 compensation and pension (C&P) examination in 
assigning the Veteran's 10 percent evaluation.  However, as 
will be explained below, the Board finds that the examination 
is inadequate for rating purposes because it fails to address 
all the necessary criteria to adequately determine the 
severity of the Veteran's cognitive abnormalities, secondary 
to the treatment for service-connected herniated nucleus 
pulposus L5-S1.  

As noted above, a compensation and pension examination (C&P) 
was afforded in December 2007.  38 C.F.R. § 3.159(c) (4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Veteran was afforded a VA examination; however the Board 
finds that the examination provided was not adequate because 
it failed to provide adequate information with respect the 
amount of occupational and social impairment caused by the 
Veteran's cognitive abnormalities, secondary to the treatment 
for service-connected herniated nucleus pulposus L5-S1.  
Therefore in compliance with Barr, the Board finds that is 
necessary to remand the issue for new examination that 
addresses the severity to which the Veteran's cognitive 
abnormalities, secondary to the treatment for service-
connected herniated nucleus pulposus L5-S1, affect his 
occupational and social functioning.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the current 
degree of severity of his cognitive 
abnormalities, secondary to the 
treatment for service-connected 
herniated nucleus pulposus L5-S1.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  Specifically, the Veteran 
should be provided an examination with 
all psychological findings, to include 
a GAF score, reported with respect to 
his service-connected cognitive 
abnormalities, secondary to the 
treatment for service-connected 
herniated nucleus pulposus L5-S1.  The 
examiner should comment on the affect 
of the service connected cognitive 
abnormalities on the veteran's ability 
to obtain and retain substantially 
gainful employment.  The rationale for 
all opinions expressed must be 
provided.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


